307 S.E.2d 829 (1983)
William Edward FINK
v.
STALLINGS 601 SALES, INC., and Citicorp Person-To-Person Financial Center, Inc., and North River Insurance Company.
No. 8219DC1165.
Court of Appeals of North Carolina.
October 18, 1983.
*830 Williams, Willeford, Boger, Grady, Davis & Tuttle by Samuel F. Davis, Jr., Concord, for defendant-appellant.
Golding, Crews, Meekins, Gordon & Gray by Ned A. Stiles, Charlotte, for defendant-appellee.
*831 ARNOLD, Judge.
Defendant Citicorp contends it is a "purchaser" under G.S. 20-288(e) and thereby entitled to indemnity from North River Insurance Company, the surety on Stallings' motor vehicle dealer's bond, for recovery of the $11,245.50 balance due from Stallings on the 1979 Honey motor home.
The statute in question provides in part:
Any purchaser of a motor vehicle who shall have suffered any loss or damage by any act of a motor vehicle dealer that constitutes a violation of this Article shall have the right to institute an action to recover against such motor vehicle dealer and the surety. G.S. 20-288(e).
It is clear that only purchasers of motor vehicles may recover under a motor vehicle surety bond. Triplett v. James, 45 N.C.App. 96, 262 S.E.2d 374 (1980), disc. rev. den., 300 N.C. 202, 269 S.E.2d 621 (1980). Furthermore, where words of a statute have not acquired a technical meaning, they must be construed in accordance with their common and ordinary meaning unless a different meaning is indicated. Lafayette Transp. Service, Inc. v. County of Robeson, 283 N.C. 494, 196 S.E.2d 770 (1973).
The common meaning of "purchaser," as defined in Webster's Third New International Dictionary (1968), is "one that acquires property for a consideration (as of money)." Although Citicorp did have an interest in the 1979 motor home, it cannot be said that it acquired the vehicle. Citicorp never took possession of the motor home. It was never issued a certificate of title in its own name. Registration cards and license plates were never issued to Citicorp. All Citicorp had was a security interest. We hold that Citicorp is not a "purchaser" under the common and ordinary meaning of the word, and is, therefore, not entitled to recover under G.S. 20-288.
Affirmed.
PHILLIPS and EAGLES, JJ., concur.